DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	The double patenting rejection of claims 1-20 have been withdrawn in view of the filed terminal disclaimer.

2.	The rejection under 35 USC 112(b) regarding claim 18 has been withdrawn in view of the claim amendment to claim 18. 

3.	In regards to the applicants arguments that the claims are now in condition for allowance, the examiner respectfully disagrees as a new ground(s) of rejection has been set forth for claims 1-20. This office action has been made non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  
Claim 1 recites the limitation "the second DPN network element" in lines 23-24 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the second DPN network element" in lines 14-15 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the second DPN network element" in lines 21-22 of the claim. There is insufficient antecedent basis for this limitation in the claim.

5.	The dependent claims 2-9, 11-17, and 19-20 are further rejected under 35 U.S.C. 112(b) based on their dependence to the independent claims 1, 10, and 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461